From: Johnny Dunlap II <johnnydunlap2@gmail.com>
Sent: Friday, October 5, 2018 6:37 AM
To: Zal Shroff
Subject: Fwd: Emailing: Application for Advance Voting Ballot.pdf, English letter of location change.docx,
Spanish letter of location change.docx

Also,	Debbie	Cox	sent	this	to	me	yesterday:	
	
----------	Forwarded	message	---------	
From:	Debbie	Cox	<dcox@fordcounty.net>	
Date:	Thu,	Oct	4,	2018	at	1:18	PM	
Subject:	Emailing:	Application	for	Advance	Voting	Ballot.pdf,	English	letter	of	location	
change.docx,	Spanish	letter	of	location	change.docx	
To:	johnnydunlap2@gmail.com	<johnnydunlap2@gmail.com>	
	
	
						Johnny	
I	Mailed	out	the	Notices	of	voting	location	change	along	with	application	for	advance	ballot.	
on	Friday	September	28	to	all	registered	voter	in	Dodge	City.	It	will	be	in	todays	papers	
English	and	Spanish.	Today	in	the	mail	I	received	a	large	amount	as	undeliverable.	Could	
you	help	spread	the	word,	maybe	put	this	up	in	the	mall	in	your	headquarters?	
If	you	have	any	questions	please	call	me.	
Debbie	Cox	
Ford	County	Clerk/Election	Officer	
620-227-4553		
Your	message	is	ready	to	be	sent	with	the	following	file	or	link	attachments:	
	
Application	for	Advance	Voting	Ballot.pdf	
English	letter	of	location	change.docx	
Spanish	letter	of	location	change.docx	
	
	
Note:	To	protect	against	computer	viruses,	e-mail	programs	may	prevent	sending	or	
receiving	certain	types	of	file	attachments.		Check	your	e-mail	security	settings	to	
determine	how	attachments	are	handled.	
--	
Sent	from	Gmail	Mobile	on	an	iPhone.	
